                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


LAURENCE BARKER,

               Plaintiff,

v.                                                                  Civ. No. 18-0855 KG/LF

CLEAN ENERGY EXPERTS, LLC, et al.,

               Defendant.

                                    ORDER OF REFERENCE

       In accordance with the provisions of 28 U.S.C. §§ 636(b)(1)(B), (b)(3), and Va. Beach

Fed. Sav. & Loan Ass’n v. Wood, 901 F.2d 849 (10th Cir. 1990), this matter is referred to

Magistrate Judge Laura Fashing to conduct hearings, if warranted, including evidentiary

hearings, and to perform any legal analysis required to recommend to the Court an ultimate

disposition of Plaintiff’s Motion to Enforce Settlement (Doc. 37). The Magistrate Judge will

submit an analysis, including findings of fact, if necessary, and recommended disposition, to the

District Judge assigned to the case, with copies provided to the parties. The parties will be given

the opportunity to object to the proposed findings, analysis, and disposition as described in 28

U.S.C. § 636(b)(1). Objections must be filed within fourteen (14) days after being served with a

copy of the proposed disposition.



                                             ______________________________________
                                             UNITED STATES DISTRICT JUDGE
